 

Exhibit 10.3

 

HOLLYWOOD MEDIA CORP.

 

August 28, 2012

 

Mitchell Rubenstein

Laurie S. Silvers

 

Re:Agreement dated as of August 28, 2012 (the “R&S Agreement”) between Hollywood
Media Corp., a Florida corporation (the “Company”) and R&S Investments, LLC, a
Delaware limited liability company (“R&S Investments”)

 

To Whom It May Concern:

 

Pursuant to the R&S Agreement, R&S Investments will pay to the Company
$2,950,000.00 (the “Buyout Amount”) in exchange for the Company terminating R&S
Investments’ obligation to pay additional consideration or earnout payments
under that certain Purchase Agreement dated as of August 21, 2008 between the
Company and R&S Investments, as amended (the “R&S Purchase Agreement”). R&S
Investments is owned by Mitchell Rubenstein (“Mr. Rubenstein”) and Laurie S.
Silvers (“Ms. Silvers”).

 

Mr. Rubenstein hereby agrees that, in connection with the transactions
contemplated by the R&S Agreement and in addition to the Buyout Amount, the next
$280,000.00 of the MovieTickets.com 5% Interest (as defined in that certain
Amended and Restated Employment Agreement dated as of December 22, 2008, between
the Company and Mr. Rubenstein, as amended (the “Rubenstein Employment
Agreement”)) that would be distributed by the Company to Mr. Rubenstein pursuant
to the Rubenstein Employment Agreement will be retained by the Company (and not
paid to Mr. Rubenstein).

 

Ms. Silvers hereby agrees that, in connection with the transactions contemplated
by the R&S Agreement and in addition to the Buyout Amount, the next $280,000.00
of the MovieTickets.com 5% Interest (as defined in that certain Amended and
Restated Employment Agreement dated as of December 22, 2008, between the Company
and Ms. Silvers, as amended (the “Silvers Employment Agreement”)) that would be
distributed by the Company to Ms. Silvers pursuant to the Silvers Employment
Agreement will be retained by the Company (and not paid to Ms. Silvers).

 

Except as otherwise specifically set forth in this letter, all provisions of the
R&S Agreement, the Rubenstein Employment Agreement and the Silvers Employment
Agreement that are not amended or modified by this letter shall remain in full
force and effect. This letter may be amended or modified only by an instrument
in writing duly executed by the Company, Mr. Rubenstein and Ms. Silvers. This
letter is binding upon, inures to the benefit of and is enforceable by the
Company, Mr. Rubenstein and Ms. Silvers and the heirs, successors and assigns of
the Company, Mr. Rubenstein and Ms. Silvers.

 

This letter shall be governed and construed in accordance with the laws of the
State of Florida Any controversy or claim arising out of or relating to this
letter, or the breach thereof, shall be settled by arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
or any successor thereof, and judgment upon the award rendered by the
Arbitrators may be entered in any Court having jurisdiction thereof. Venue of
the arbitration shall in Palm Beach County, Florida. Any controversy or claim
shall be submitted to three arbitrators selected from the panels of the
Arbitrators of the American Arbitration Association. Each party shall bear the
costs of its own counsel and presentation of evidence, and each party shall
share equally the cost of such arbitration proceeding. Any award made hereunder
may be docketed in a court of competent jurisdiction in Palm Beach County,
Florida, and all parties hereby consent to the personal jurisdiction of such
court for purposes of the enforcement of the arbitration award. This letter may
be executed in any number of counterparts and each such counterpart shall for
all purposes be deemed an original.

 

 

 

 

Please acknowledge your agreement to the foregoing by sending to the Company an
executed counterpart of this letter.

 

  Sincerely,       Hollywood Media Corp.         By: /s/ Robert D. Epstein  
Name: Robert D. Epstein   Title:

Chairman, Special Committee of

Directors, on behalf of Special

Committee, as Authorized

Representative of Hollywood

Media Corp.

 

ACKNOWLEDGED AND AGREED   TO AS OF AUGUST 28, 2012:       /s/ Mitchell
Rubenstein   Mitchell Rubenstein       /s/ Laurie S. Silvers   Laurie S. Silvers
 

 

 

 

